Title: Editorial Note: The Great Collaborators
From: 
To: 


    The Great CollaboratorsEditorial Note
    I shall see you at dinner, and be glad to exchange further thoughts on the subject, which is an important one.
    —Jefferson to Madison, 1 Jan. 1791
The subject of that day’s dinner conversation—the French protest against the tonnage acts of 1789 and 1790 and its impact on the political contests that were dividing the government—was indeed important. But not a word exchanged between the Virginia Congressman and the Secretary of State on that winter day has been preserved. What Madison—and of course Jefferson—gained then and later in their “hour[s] of unbent conversation” at the dinner table was a loss of incalculable proportions to the historical record. When the two men were separated by the Atlantic Ocean, as they were during the five creative years from 1784 to 1789, their exchange of letters constituted one of the most luminous commentaries on the American political scene that would be vouchsafed to posterity. Madison’s remarkable letter appraising the work of the Federal Convention of 1787, written at a time when his labors in that body had left him physically exhausted, and Jefferson’s examination of the concept that the earth belongs in usufruct to the living, written less as a letter to Madison than as advice to moderate revolutionists in France, are only two examples of the sort of enlightenment their separation would provide for later generations. But in the periods when they saw each other almost daily, as at Philadelphia during the crucial years when Jefferson was Secretary of State and he and Madison were engaged in constant, confidential, and unalterable opposition to the drift of Hamiltonian policies, their exchange of views was generally unrecorded. Such few notes as passed between them during this critical period when they were emerging—Madison in the House of Representatives and Jefferson in the Cabinet—as the recognized spokesmen for the mounting opposition to Federal measures contained, for the most part, comments about such matters as payment for a horse or attempts to settle a debt owed to their friend Philip Mazzei.
Yet nothing is clearer than that their collaboration, based on uniquely complementary traits of personality, intellectual discipline, and talent for leadership, was as harmonious as it was enduring, whatever the shifting crises of affairs or whatever the accidents that brought them together or kept them apart. No other political relationship in American history can be compared with theirs, either in the qualities of mind  and character brought to it, the uninterrupted harmony of purpose, the elevation of discourse, or the profundity of commitment to fundamental republican principles. After the departure of Franklin and with the single exception of John Adams, no other American of this enlightened generation could rightfully claim to be their peer in general intellectual attainments and in their knowledge of the history and practice of government. Both, in a sense that Adams and Hamilton never could be, were political realists. Being disciplined both in mind and purpose, neither could engage in such acts of caprice or vanity as made Adams so politically vulnerable or in the romantic delusions and misconceptions of the character of the American people that wrecked Hamilton’s ambitions. Jefferson, usually regarded as less pragmatic than Madison, was most effective in diplomacy and administration, where patience and persuasion—two of his most pronounced qualities—could be brought to bear with success. Madison, through the power of his intellect and his skill in debate, was most effective as legislator. At this particular juncture, ironically finding themselves situated in two branches of government that were supposed to operate as a check on each other, they were able to unite their variant and complementary talents in a manner that makes the absence of a recorded collaboration all the more unfortunate. But despite this hiatus in the record, it is beyond question that on every important aspect of domestic and foreign policy Jefferson’s reports to Congress and to the President were the administrative counterpart of Madison’s legislative maneuvers, all aimed at validating the propositions of self-government that had been declared at the outset and that, as both men believed, were now being challenged by heresies or abandonment on the part of some high in government.
It was just at this moment that, as many feared, the policies advocated by Madison and Jefferson seemed about to succeed. Just a week after the Secretary of State invited Madison to share his household—an invitation that Madison prudently declined for political as well as other reasons—a writer in the Maryland Journal pointed to the two statesmen as exemplars of youth:
Keep always before your eyes the steps by which a Jefferson and Madison have gradually ascended to their present pre-eminence of fame. Like them you must devote your whole leisure to the most useful reading. Like them you must dive into the depths of philosophy and government … keeping and holding fast, as to the rock of your political salvation, their unshaken integrity and scorn of party.
But at this moment, too, Hamilton and the supporters of the British interest in the United States provided the essential counterpoint by viewing their two chief opponents as dangerous threats rather than exemplary leaders. The British agent Beckwith, as much influenced by the  opinions of those with whom he was privately consulting as was the French chargé”, reflected such views when he reported to his government that the talents of George Washington were much overrated, that his administration was divided by two parties led by Hamilton and Jefferson, that the President usually cast his influence first to one side and then to the other in order to maintain harmony, and that, in the spring of 1791, the influence of the Secretary of State seemed to be in the ascendant. Almost at the same moment Quaker merchants of Philadelphia, perhaps not knowing that Hamilton and his supporters had already sent urgent messages to the British ministry, were voicing similar warnings. Hawkesbury’s corn bill with its provision for free warehousing of grain for export, which aroused the hostility of Lord Sheffield as much as it did the American Secretary of State, produced this reaction from an American merchant:
We are very busy on this side framing new Commercial regulations and Laws, in which we Copy after ‘our old Stepmother.’ The new Congress meets the last week in October, when it is expected the Navigation Act will be thoroughly discussed and settled, the leading features are, to prevent all intercourse with those West Indian Islands, that do not admit American bottoms—To prevent Foreign Vessels from [carr]ying hither the produce of countries to which said vessels do not belong, &ca.—In short it is seriously determined in our Cabinet to prohibit [as] much as possible all trade with England, and to encourage that with [Fr]ance, notwithstanding the difficult Task of altering the Channel in [whic]h we have run for a Century. Therefore beware of provoking us by your too rigorous Laws and let us … have half a loaf if you cannot have a whole one.
Such concerns as these may have led Beckwith to take lodgings in Mrs. House’s boarding establishment occupied by Madison and other members of the Virginia delegation. He may indeed have been prompted to make such a move. Beckwith apparently had been disinclined to go to Philadelphia when the government moved there, hoping instead to keep in touch with the Secretary of the Treasury through correspondence. But Hamilton had advised against this because of the danger of exposure of his confidential relationship with the agent. In any event Madison, who knew how to keep his counsel even when approached by such an opponent of Hamilton as Senator Maclay, did not leave when  Beckwith moved in. Aside from the impropriety of an abrupt departure at his arrival, Madison explained to Jefferson, he was surrounded by his books and papers and desired to complete the “little task” which he had allotted himself. That comment, expressed in what Beckwith repeatedly described as a critical moment for the British interest in the United States, reflects the confidence with which Madison and Jefferson viewed their situation. They knew how the South and the West felt about the assumption, the bank, and the excise and they were on the point of departing for New England to learn more about the attitude of the people in that region. They were well aware of the formidable nature of the obstacles they had to contend with, but confident enough to occupy themselves with private concerns.
In declining the invitation because of the “little task,” Madison was naturally aware that the allusion would be understood. He also knew, as did Jefferson, that this task was very far from being inconsequential. For there can be little doubt that Madison was now turning his attention to one of the most important documents of modern history—his meticulous record of the debates of the Federal Convention, set down in the midst of the epochal proceedings in which Madison established his right to be regarded as the foremost framer of the fundamental law. These notes, compiled in Jefferson’s view “with a labor and exactness beyond comprehension,” also established Madison’s unrivalled primacy as reporter of the Convention. His unparalleled achievement in reporting was not disclosed to the world until 1840, but, immediately on its publication, “all other records [of the Convention debates] paled into insignificance.” However, after Farrand published his The Records of the Federal Convention in 1911 and expressed the opinion that Madison had revised and corrected his notes after the publication of John Quincy Adams’ Journal… of the Convention in 1820 and was misled both by the inaccuracies of that official document and by an aging memory, the general reliability of Madison’s notes came under question. The indiscriminate doubts should have been set at rest two decades later when Charles R. Keller and George W. Pierson published their revision of the accepted view. For in this excellent example of editorial scholarship, the authors demonstrated that in the autumn of 1789 Madison had borrowed from Washington the manuscript journal of the Convention kept by its secretary, William Jackson; that in September and October of that year he had copied the whole in a meticulously exact transcription; and that his purpose in doing so was to supplement his own far superior notes of debates and, most important of all, to compare and correct the latter whenever the opportunity occurred. Keller and Pierson also proved that the intended comparison was indeed carried out within a few years after Washington had permitted Madison  to transcribe Jackson’s manuscript journal that had been left in his custody “to be kept sacred until called for by some competent authority.” For, as they indicated, among the mass of corrections, interlineations, and insertions in the text made by Madison in the course of revising his own notes, there were some twenty-two slips pasted over his original text and containing alterations made in the light of his collation of that document with Jackson’s journal. Their conclusion that many of these and other revisions were made by Madison “at a very early date, either during the winter of 1789 or within a few years thereafter” when his memory was still fresh and selective was fully justified by the evidence.
On the basis of this important revisionist study and in the light of other evidence not then available, it is now virtually certain that such a comparison and revision, involving the pasted slips with their corrections of his own notes, constituted the “little task” Madison had set himself. This was almost the first time since he copied Jackson’s manuscript journal that he had been free enough of exacting legislative and other duties to face such an undertaking. The debates on the bank bill had elicited a reference to arguments in the Federal Convention over the power to charter corporations, a fact which may have influenced Madison to take up the deferred task. Also, in view of the general tendency of federal measures, colliding in so many respects with positions taken by Hamilton, Jay and himself in The Federalist, it is quite understandable that Madison should have desired no longer to postpone the comparison and corrections of his notes that had caused him to transcribe Jackson’s journal in the first place. It is natural, too, that he should have informed Jefferson of the existence of his manuscript record of debates and that, exhibiting toward him the same implicit confidence that had caused Washington to entrust to his care Jackson’s official journal, he should have made these notes available to him. Keller and Pierson, knowing that Madison had allowed Jefferson to make a copy of his notes but not having that text available, assumed that it was executed after Jefferson had resigned as Secretary of State and retired to Monticello. The assumption was mistaken, but the inference derived from it—that, if Jefferson’s copy ever came to view,  it would be found to include the texts of many of Madison’s revisions on the pasted slips, together with other insertions—is well founded.
For the fact is that Jefferson’s copy has subsequently appeared and it does indeed include many of Madison’s revisions made after he had transcribed Jackson’s journal. This copy, transcribed by John Wayles Eppes and corrected by Jefferson, was evidently made soon after Madison finished his “little task” in the spring of 1791. Within a month after the present exchange of letters, young Eppes arrived in Philadelphia to begin his studies. He remained there for two years before returning to Virginia, but it was probably during the summer of 1791 that Jefferson charged him with the task of transcribing Madison’s revised notes of debates in the Federal Convention. In mid-May, just as Jefferson was on the point of departing with Madison on their journey up the Hudson, he reported to Eppes’ parents that the young man was engaged in his studies and that, besides two to four hours of regular courses and four hours spent reading law, he would “write an hour or two [each day] to learn the stile of business and acquire a habit of writing, and … read something in history and government.” Among the copying assignments that Jefferson gave his nephew were some of his own letters as governor of Virginia and such contemporary documents as the speech of the Seneca chieftain Cornplanter “To the great Councillor of the thirteen fires,” George Washington. But the most important of all tasks of transcribing and the most privileged reading in history and government that could have been given to this youngster on the threshold of manhood was that of copying a document so important in the political development of the nation that, despite urging, Madison steadfastly refused to allow it to be published until after his death.
In bestowing this high privilege, Jefferson left young Eppes in no doubt about the sacredness of the trust. “When the papers relating to the proceedings of the convention were put into my hands for the purpose of being copied,” Eppes wrote almost two decades after the event, “Mr. Jefferson was very particular in his charge. I understood from him perfectly that it was a trust entirely confidential. The particular and confidential manner in which he entrusted them to me prevented my making the smallest extract from any part of them—and so careful was I of preserving sacred a document the importance of which to posterity I could not but feel, that I never suffered the papers to mix either with my own or any others entrusted to my care. They were kept in a Trunk in which whenever I ceased writing they were replaced and each original as copied was returned with the copy of Mr. Jefferson‥‥ I did not even consider myself at liberty to mention that a copy of the debates of the convention existed.”

The trust was indeed a great one, but Jefferson’s confidence in his nephew was fully merited. Having himself as a youthful lawyer transcribed and preserved many of the manuscript laws of Virginia and having devoted most of his adult life to collecting books, manuscripts, and paintings pertaining to the history of America, Jefferson may indeed have persuaded Madison to permit him to take a copy of this extraordinarily important manuscript. He had just publicly acclaimed Ebenezer Hazard’s publication of the first collection of American state papers, warning that time and accident were daily committing havoc on the original records in the public offices and advising that, instead of consigning the remainder to the waste of time, these should be preserved “by such a multiplication of copies, as shall place them beyond the reach of accident.” One may easily imagine how, in their hours of unbent conversation at table, Jefferson could have urged such a precaution upon Madison with respect to this record of such transcendent importance. But Madison also had a sense of obligation to history and could have needed little prompting to provide for the safety of his manuscript. This was in fact the reason that Jefferson was allowed to take a copy. The papers were communicated to Jefferson, so Madison later reminded him, in order that “copies in your hands might double the security against destructive casualties.” It is not surprising that Madison should have taken such precautions, for it was his profound respect for the claims of history that had made him decide at the outset to record the debates. Toward the close of his life, he explained that his study of the deficiencies of ancient and modern confederacies had led him to try to preserve “an exact account of what might pass in the Convention, with the magnitude of which I was duly impressed.” Nor, he added, “was I unaware of the value of such a contribution to the fund of materials for the History of a Constitution on which would be staked the happiness of a young people great even in its infancy, and possibly the cause of Liberty throughout the world.”
The confidences expressed at table where the two great collaborators planned their administrative and legislative opposition to any departure from such high purposes were also important, but these were lost to history. Ironically, it was the disappearance for over a century of Jefferson’s copy of the notes that, in some measure, contributed to the ill reward bestowed upon Madison by the posterity whose claims he defended in such acts of devotion and self-sacrifice. The principal argument invalidating the doubts later erected on the supposition that Madison’s alterations in his manuscript were the product of an aged memory was provided by Madison himself when, having just discharged his duties as a legislative leader engaged in transforming a plan of government into a reality, he imposed upon himself the exacting task of making his record of the debates of 1787 as complete and as accurate as possible. But it was the fortuitous arrival of young Eppes in the capital, coupled with the desire of his  uncle to instruct him in history and in affairs by assigning him important documents to copy, that produced the transcript which amplifies Madison’s argument and renders it conclusive. When the original manuscript compiled in 1787 and the incomplete copy executed between 1791 and 1793 eventually receive the careful editorial analysis that their importance merits, Madison’s preeminence as the most complete and most reliable recorder of the proceedings of the Federal Convention should be as undisputed as his role of principal architect of that landmark in the history of government.
